This appeal is from a judgment of conviction for violating the prohibition law. The prosecution was commenced by affidavit to which the defendant interposed demurrer upon the ground that certain alternative averments therein failed to charge a substantive offense. The defect pointed out by demurrer was cured by an amendment to the affidavit eliminating the defective alternative averments. This, as applied to affidavits or complaints, is permissible under the law. Section 4646, Code 1923. No other question is presented.
Affirmed.